DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, directed to an adhesive method, there being no allowable generic or linking claim. Election was made to pursue Group I, adhesive structure claims 1-4, without traverse, in the reply filed on January 14, 2022.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following: Para [0024] of the specification as filed, which discusses Fig. 3, states that a width of heavy release film 322 is wider than the width of light release film 324.  However, Fig. 3 illustrates the film 324 being wider than the film 322.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding both claims 1 and 2, the phrase “wherein the OCA comprises partly OCA dispose at edge of the OCA; the partly OCA is a part of OCA which wider than the display layer” is grammatically awkward, rendering unclear which element is wider than the display layer.  In order to advance prosecution, this phrase is understood as requiring the OCA to have a width that is greater than a width of the display layer, the OCA having a part or portion that extends beyond an edge of the display layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheo et al., US 2014/0347824 (hereafter Cheo), already of record in the application.
Cheo discloses an adhesive structure  that is part of a portable electronic device display assembly (Figs. 1 and 2; paras [0004-[0005]) formed using an optically transparent adhesive (OCA) (para [0001]).  In particular, Figs. 1 and  2 illustrate an assembly 102 that generally includes a housing and lens assembly 104 that define an internal chamber 106 for housing a display 108 (para [0027]).  
With reference to Fig. 2 and  paras [0029]-[0038], the structure of Cheo includes: 
a housing 240 (i.e., system frame); and
a panel (Fig. 2 connected layers 216, 218, 224, 228, and 234 described at paras [0029]-[0032]).  In particular, 
the lens 234 may be in the form of a glass cover (para 0032]); 
a display layer configured to display images) (para [0030]), hereafter identified as “the display 216/224/218”; and
 an optically transparent resin 210 (i.e., an optically clear adhesive (OCA)) is configured to adhere the glass cover 234 and the surface of the panel 218 of the display 216/224/218 (Fig. 2; paras [0027], [0030]-[0032] and [0037]) . 
Regarding the recitation of wherein the OCA comprises partly OCA dispose at edge of the OCA; the partly OCA is a part of OCA which wider than the display layer; the partly OCA is disposed between the display layer and the system frame for adhering the display layer and the system frame, please see the Section 112 rejection above.  On the merits, with reference to Fig. 2 and para [0027], Cheo discloses a perimeter portion 212 (i.e., an end part) of the OCA 210 extending outwardly and downwardly from a main or middle part of the OCA 210, resulting in the OCA 210 being wider than the display 216/224/218, the OCA end part 212 including a downward bend such that the OCA is disposed between and adheres the housing 240 (i.e., system frame) directly to a side of the display 216/224/218 (i.e., the part 212 is for adhering the display layer and the system frame).   It is noted that the recitation of “for adhering” does not require actual adherence of the display layer and system frame.

Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonso et al., US 2017/0347474 (hereafter Alonso).  
adhesive structure (Fig. 1 illustrating electronic device 100 (para [0016]) and Fig. 7A-C that illustrates a manufacturing method of making the device using adhesives, thus disclosing the device is an adhesive structure (paras [0055]-[0075]).
With reference to Fig. 1, the structure of Alonso includes a frame 103 (i.e., system frame (para [0016])) and generally planar stacked portion (i.e., display panel) adhered together, the stack including a window 114, optically clear resin layer 115 and display module 106 that further includes a polarizer layer 121 (paras [0016]-[0023]).  
Thus the display panel of Alonso includes:
the window 114 that may be made of glass (i.e., a glass cover)(paras [0016] and  [0030]); 
the display module 106 with polarizer layer 121 (i.e., a display layer configured to display images) (paras [0016] and [0023])); and 
the optically clear resin layer 115 (i.e., an optically clear adhesive (OCA)) (see paras [0063]-[0064] and [0074]-[0075] disclosing the adhesive nature of the optically clear resin) configured to adhere the glass cover 114 and the display layer 106/121 (para [0034]); 
Regarding the recitation of wherein the OCA comprises partly OCA dispose at edge of the OCA; the partly OCA is a part of OCA which wider than the display layer; the partly OCA is disposed between the display layer and the system frame for adhering the display layer and the system frame, please see the Section 112 rejection above.  On the merits, with reference to Fig. 1 and paras [0034]-[0038], Alonso discloses a perimeter portion  of the optically clear resin layer that is located at a gap 116 between end part) of the optically clear resin layer 115 extending outwardly and downwardly from a main or middle part of the resin layer 115 that is located under and attached to the cover window 114, resulting in the resin layer 115 being wider than the display 106/121, the extending portions of the resin layer 115 including a downward bend such that the resin layer 115 is disposed between and adheres the frame 103 directly to a side of the display module 106 (i.e., the part of the resin layer 115  is for adhering the display layer and the system frame).   It is noted that the recitation of “for adhering” does not require actual adherence of the display layer and system frame.

Regarding claim 3, see Fig. 1 of Alonso illustrating adhesive located at peripheral edges 119 of the window 114 (i.e., glass cover) and inner edge or edges 109 of the upper portion 105 of the frame 103 (i.e., system frame) defining a gap 120 into which the layer 115 of cured optically clear resin extends, thus forming a frame adhesive (para [0038]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso  in view of Park et al., US 2020/0068725 (hereafter Park).
Alonso teaches an adhesive structure (Fig. 1 illustrating electronic device 100 (para [0016]) and Fig. 7A-C that illustrates a manufacturing method of making the device using adhesives, thus teaching the device is an adhesive structure (paras [0055]-[0075]).
With reference to Fig. 1, the structure of Alonso includes a frame 103 (i.e., system frame (para [0016])) and generally planar stacked portion (i.e., display panel) adhered together, the stack including a window 114, optically clear resin layer 115 and display module 106 that further includes a polarizer layer 121 (paras [0016]-[0023])).  
Thus the display panel of Alonso includes:
the window 114 that may be made of glass (i.e., a glass cover)(paras [0016] and  [0030]); 
the display module 106 with polarizer layer 121 (i.e., a display layer configured to display images) (paras [0016] and [0023])); and 
the optically clear resin layer 115 (i.e., an optically clear adhesive (OCA)) (see paras [0063]-[0064] and [0074]-[0075] teaching the adhesive nature of the optically clear resin) configured to adhere the glass cover 114 and the display layer 106/121 (para [0034]). 
Regarding the recitation of a frame adhesive,  see Fig. 1 of Alonso illustrating adhesive disposed at peripheral edges 119 of the window 114 (i.e., glass cover) and inner edge or edges 109 of the upper portion 105 of the frame 103 (i.e., system frame) frame adhesive as recited in the claim (para [0038]).
Regarding the recitation of wherein the OCA comprises partly OCA dispose at edge of the OCA; the partly OCA is a part of OCA which wider than the display layer; the partly OCA is disposed between the display layer and the system frame for adhering the display layer and the system frame, please see the Section 112 rejection above.  On the merits, with reference to Fig. 1 and paras [0034]-[0038], Alonso teaches a perimeter portion of the optically clear resin layer that is located at a gap 116 between the display module 106 and the frame 103 at sides 101 and 102 of the device 100 (i.e., an end part) of the optically clear resin layer 115 extending outwardly and downwardly from a main or middle part of the resin layer 115 that is located under and attached to the cover window 114, resulting in the resin layer 115 being wider than the display 106/121, the extending portions of the resin layer 115 including a downward bend such that the resin layer 115 is disposed between and adheres the frame 103 directly to a side of the display module 106 (i.e., the part of the resin layer 115  is for adhering the display layer and the system frame).   It is noted that the recitation of “for adhering” does not require actual adherence of the display layer and system frame.
Alonso discloses its optically clear adhesive layer may function as a protective cushion or bumper for the display module 106 (para [0037]), thus teaching the optically clear resin layer of Alonso is also a buffer between the display layer and the system frame.   However, Alonso is silent as to providing a foam glue disposed between the display layer and the system frame as recited in claim 1.
system frame) (Abstract; Fig. 3;  para [0047].   Between the display panel and system frame is a cushion layer 400 (para [0047] and [0053]), the layer 400 described as absorbing impact to protect the display (para [0052]).  The layer 400 may be made from foam and in the form of a cushion tape for attaching to the display panel (i.e., include an adhesive or glue) (para [0052]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the structure of Alonso to further include an adhesive foam cushion layer as taught by Park, located between the display and the bottom of the frame, for the advantage taught in Park of absorbing impact to protect the display.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso as applied to claim 2 and further in view of Park.
Alonso discloses its optically clear adhesive layer may function as a protective cushion or bumper for the display module 106 (para [0037]), thus teaching the optically clear resin layer of Alonso is also a buffer between the display layer and the system frame.   However, Alonso is silent as to providing a foam glue disposed between the display layer and the system frame as recited in claim 4.
Park teaches a display device that includes a panel assembly that further includes a cover window 300 and a display panel 100 mounted on a bottom chassis 500 (i.e., system frame) (Abstract; Fig. 3; para [0047].   Between the display panel and glue) (para [0052]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the structure of Alonso to further include an adhesive foam cushion layer as taught by Park, located between the display and the bottom of the frame, for the advantage taught in Park of absorbing impact to protect the display.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al., US 2016/0062391 (curved display with optically clear adhesive attaching the display cover to the display, the adhesive being in the form of a film that is wider than a portion of the display; see Figs. 2 and 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746